DETAILED ACTION

Election/Restrictions
Claims 1-11 and 16 are allowable. The restriction requirement between related products  as set forth in the Office action mailed on 7/31/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 7/31/2020 is withdrawn.  Claims 12-14, directed to an assembly comprising a drive assembly having the valve drive according to claim 1, a pump drive, and a dosing unit, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian C. Pauls on 4/28/2020.

The application has been amended as follows: 
Claim 12 is being amended as follows:

12. [[A]] An assembly comprising: 
a drive assembly having the valve drive according to claim 1 and a pump drive; 
a dosing unit configured to releasably couple to [[a]] the drive assembly
a metering pump unit having a dosing cylinder with a piston slidingly and sealingly arranged therein, the piston configured to engage with a pump driver of the pump drive; 
a valve unit having a filling port configured for fluid coupling with a liquid drug reservoir, a draining port configured for fluid coupling with an infusion site interface, and a shutoff body that is pivotable between (i) a filling position in which the shutoff body fluidly couples the filling port to the dosing cylinder and (ii) a draining position in which the shutoff body fluidly couples the dosing cylinder with the draining port; and 
[[a]] wherein the valve driver coupler is coupled to or integral with the shutoff body

Claim 13 is being amended as follows:

13. The assembly 

Claim 14 is being amended as follows:

14. The assembly 

Claim 15 is CANCELED.

Allowable Subject Matter
Claims 1-14 and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, while Da Pont et al. (US 2015/0300519 A1, cited previously and hereinafter 'Da Pont'), believed to be the closest prior art, discloses a valve drive (see Figs. 1-6), comprising: a pivoting member (mechanism 18 which includes rotary member 23 and lever 50) pivotably arranged around a pivoting member axis (axis X-X – see Fig. 3, para 0037), the pivoting member including a valve driver (52) spaced from the pivoting member axis (Figs. 3-6); first (20) and second (22) SMA wires coupled to the pivoting member and configured to be alternatively activated (para 0037-0039, 0041), wherein activation of the first SMA wire causes the pivoting member to pivot in a first direction and activation of the second SMA wire causes the pivoting member to pivot in a second direction opposite the first direction (see Figs. 3, 4, para 0032, 0048-0055); a valve driver coupler (16) releasably engageable with the valve driver (para 0072; appendage 52 coupled with a radial clearance in seat 54 on plug 16) wherein, in an engaged state, pivoting of the pivoting member is transmitted to the valve driver coupler via the valve driver (para 0070, 0071); and wherein the first SMA wire (20) is elastically secured to a support (half-shell 12b) via a first spring structure (one of elastic elements 62; see para 0083-0085) and the second SMA wire (22) is elastically secured to the at a location on the first SMA wire that is at a distance from where the first SMA wire is coupled to the pivoting member and the second SMA wire is elastically secured to the support via a second spring structure at a location on the second SMA wire that is at a distance from where the second SMA wire is coupled to the pivoting member. No reference was found that would have made it obvious to modify Da Pont to satisfy these limitations in combination with the rest of claim 1.
Claims 2-4, 7-10, and 12-14 either depend from claim 1 or require all the limitations thereof.
As to claim 5, while Da Pont teaches many of the limitations of claim 5 (see 2/5/21 Final Rejection), Da Pont is silent to wherein the first spring structure is configured to maintain the first coupling between the first SMA wire and the first spring structure in a constant position when a first force that is exerted by the first SMA wire is below a first threshold force and wherein, when the first force exceeds the first threshold force, the first spring structure is deflected and the first coupling moves to thereby limit the first force exerted by the first SMA wire; and wherein the second SMA wire is connected at a second coupling to a second spring structure, the second spring structure being disposed between the second SMA wire and the support and wherein the second spring structure is configured to maintain the second coupling between the second SMA wire and the second spring structure in a constant position when a second force that is exerted by the second SMA wire is below a second threshold force and wherein, when the second force exceeds the second threshold force, the second spring structure is deflected and the second coupling moves to thereby limit the second force exerted by the second SMA wire in combination with the rest of the limitations of claim 5. 
Claim 16 depends from claim 5.
Claim 6 has been rewritten into independent form. It was noted in the previous office action that while Da Pont discloses the valve drive according to previous claim 4 (see 9/18/2020 Non-Final rejection), Da Pont is silent to wherein: the first spring comprises a first switch configured to interrupt a current supply of the first SMA wire upon a first force that is exerted by the first SMA wire on the support exceeding a first switching force; and the second spring comprises a second switch configured to interrupt a current supply of the second SMA wire upon 
Claim 11 has been rewritten into independent form to incorporate the limitations of a previous version of claim 10. It was noted in the 2/5/21 Final Rejection that while Mounce et al. (US 2008/0077081 A1, cited previously and hereinafter 'Mounce') in view of Da Pont teaches many of the limitations of claim 11, Mounce/Da Pont are silent to wherein the pump driver engages the piston and the valve driver engages the valve driver coupler via a common relative engagement movement in combination with the rest of the limitations of instant claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001.  The examiner can normally be reached on M-Th 9:00am-6:30pm, F 9:00am-1:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/James D Ponton/             Examiner, Art Unit 3783      
/BHISMA MEHTA/             Supervisory Patent Examiner, Art Unit 3783